Powell, J.
1. The name “Amerieus Furniture & Undertaking Company” connotes a corporation; an allegation, in a criminal accusation, that this company is a corporation, is surplusage and. need not be proved. The admission of secondary evidence tending to prove such allegation is therefore harmless error, where the corporate entity has not been put in issue. Crawford v. State, 68 Ga. 822; Mattox v. State, 115 Ga. 221, 41 S. E. 700; Alsobrook v. State, 126 Ga. 102, 54 S. E. 805.
Accusation of cheating and swindling, from city court of Americus—Judge Crisp. April 15, 1907.
Submitted May 27,
Decided June 17, 1907.
Howell B. Simmons, for plaintiff in error.
Zach. Childers, solicitor, contra.
' 2. In a case of cheating and swindling, to give in charge to the jury-section 31 of the Penal Code, without more, is not sufficient compliance with a written request to charge that “intention is an essential ingredient, and it must be proved beyond a reasonable doubt, and, before you will be authorized to convict, it must appear that it was the intention of the defendant at the time to cheat and defraud the prosecutor.” Crawford v. State, 117 Ca. 251, 252, 43 S. E. 762; Mulkey v. State, 1 Ga. App. 521, 57 S. E. 1022.
3. Ho other error appears. Judgment reversed.